DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's claim set filed 10/23/2020 is under consideration. Claims 1-4 are pending and are being considered on their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “culturing while exchanging the medium for 5 to 8 days”. It is unclear if this limits to (1) culturing for 5 to 8 days and having an exchange of media, (2) constantly exchanging the medium for 5 to 8 days during culture, (3) constantly exchanging the medium for 5 to 8 days and culturing for 5 to 8 days. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required.
Because claims 2-4 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.


Claim Interpretation
Claim 3 recites that the cell “is used as cell therapeutic agent”. This is interpreted as an intended use of the cells produced in the method of claim 1 as the claim does not recite an active step of using the cells as a therapeutic agent. Applicant should also note that if the claims were amended to recite a new method of using cells as a therapeutic agent would be considered a shift in invention.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prodger, J., (2008, Early Endothelial Progenitor Cells and Cardiac Transplant Vasculopathy, Master of Science, Institute of Medical Science University of Toronto; 10/23/2020 IDS) as evidenced by Lefort et al (2010, J. Vis. Exp., (40): 2017: 1-4; reference U), Sekiguchi et al (2009, J. Cell. Physiol. 219: 235–242; 10/23/2020 IDS), Misfeldt et al (2008, Endocardial Cells are a Distinct Endothelial Lineage Derived from Multipotent Cardiovascular Progenitors, Dissertation, Vanderbilt University; reference V).
Regarding claim 1, Prodger teaches isolation of early endothelial progenitor cells (eEPCs) isolated from peripheral blood mononuclear cells (PBMCs) that display a spindle shape in culture (see page 11). Regarding claim 1, Prodger teaches the method of preparing eEPCs comprises the steps of (a) separating PBMCs from human blood, suspending and seeded the cells in EGM-2MV, and (b) culturing for 4, 7, and 14 days, and exchanging the media every 48 hours (see pages 37-38). Regarding claim 1 step (b), Lefort is cited solely as evince that Prodger’s step of seeding PBMCs and exchanging the media inherently removes T cells as they are not adherent (see page 1). Regarding claim 1, Prodger teaches the eEPCs express CD31 (see Figure 1D). Regarding claims 1 and 3-4, Prodger teaches the eEPCs may be used for neovascularization of ischemic tissue (see page 15). 
Sekiguchi is cited solely as evince that endothelial progenitor cells inherently are naturally occurring cells expressing CD31 that can form blood vessels and can also differentiate into cardiomyocytes and smooth muscle (reads on multipotent) (see page 236). 
Misfeldt is cited solely as evince that endothelial early endocardial precursors inherently express NFATc1 (see page 2).
Prodger is silent as to the expression of all the cell markers in claims 1 and 2. 
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include: 
(1) when the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation; 
(2) when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); and
(3) when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process; see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983).
See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, both scenarios (2) and (3) apply since Prodger is silent as to the expression of all the cell markers in claim 1 and to the product-by-process limitations wherein the media being changed daily. 
Regarding scenario (2), it is the nature of the cell-biology art that when cells are first identified, they are not necessarily evaluated for expression or nonexpression of every single protein and mRNA known in the art at the time. The fact that a prior-art reference might not carry out a full characterization of a cell, however, does not establish anything about what the properties of that cell are. If a cell is first isolated in 1999 and a newly identified marker is found on that cell years later, the cell itself does not change by virtue of having been further characterized. As such, a prior-art reference’s silence as to expression of a given protein does not establish anything about that cell’s expression of the protein. Absence of evidence is not evidence of absence. If a prior-art cell reasonably appears to be identical to, or substantially identical to, the claimed cell, an alternative-grounds rejection is proper.
In the instant case, Prodger teaches a method identical to the claimed method as Prodger anticipates all of the active steps when taken in view of the inherency reference Lefort. Furthermore, Prodger and the cited inherency references establish that the cells produced in Prodger’s method display many of the same characteristics as the cells produced in the claimed method. Therefore there is an abundance of evidence that the cells produced in Prodger’s method are identical to the cells produced in the claimed method, and therefore that Prodger’s cells inherently have the claimed characteristics. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653